
	

116 S645 IS: To amend title 10, United States Code, to provide for the inclusion of homeschooled students in Junior Reserve Officer's Training Corps units.
U.S. Senate
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 645
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2019
			Mr. Cotton (for himself and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide for the inclusion of homeschooled students in
			 Junior Reserve Officer's Training  Corps units.
	
	
 1.Inclusion of homeschooled students in Junior Reserve Officer's Training Corps unitsSection 2031 of title 10, United States Code, is amended by adding at the end the following new subsection:
			
 (g)(1)Each public secondary educational institution that maintains a unit under this section shall permit membership in the unit to homeschooled students residing in the area served by the institution who are qualified for membership in the unit (but for lack of enrollment in the institution).
 (2)A student who is a member of a unit pursuant to this subsection shall count toward the satisfaction by the institution concerned of the requirement in subsection (b)(1) relating to the minimum number of student members in the unit necessary for the continuing maintenance of the unit..
		
